Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s response filed on 06/22/2022.

Election/Restrictions
Applicant elected a method of treating brain tumor comprising administering a compound of formula (I) or a pharmaceutically acceptable salt thereof; and cholane as the hydrophobic molecule as the species in the reply filed on 12/07/2021. 

Claims 1-8, 10-13, 14, 15-16 are examined herein on the merits so far as they read on the elected species. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
Binvention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (WO 2014/207069, PTO-1449), and further in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892 of record). 
	Botta et al. disclose a method of treating hedgehog-dependent tumors, brain tumors such as medulloblastoma (MB) comprising administering glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof (compounds in pages 10-11). See abstract; see page 3, under Summary of Invention Formula (a); FIG. 12; claims 1-17.  It is taught that the compounds therein bind to SMO receptor and/or to target the Gli1 protein, being therefore inhibitors of the Hedgehog pathway, and the compounds therein are highly useful in cancer therapy, in the treatment of MB and other tumors that use the Hh signal transduction pathway for proliferation and prevention of apoptosis. See page 5, lines 20-24. Human MB D283 cells were treated with different concentrations of Glabrescione B. Botta et al. teaches pharmaceutical composition comprising the compounds therein in a pharmaceutically acceptable carrier or excipient; and teaches that the composition can be in form of liquid solutions, preparations for inhalation. See page 13, bottom para. It is taught that the liquid preparations can be in the form of aqueous or oily suspensions or solutions and can contain ethyl alcohol. See page 14, lines 9-17. Pharmaceutical preparation for administration by inhalation can be delivered from an insufflator or a nebulizer pressurized pack. See page 14, lines 20-21. The compounds can be administered with other therapeutic agents. See page 15, lines 22-30; claim 17, teaches other therapeutic agents such as temozolomide. The compounds therein are administered to a patient in a total daily amount of, from 0.001 to 1000 mg/kg body weight daily. The determination of optimum dosages for a particular patient is well known to one skilled in the art. See page 15, lines 31-34. Effects of Glabrescione B on MB cancer stem cells is taught, see pages 28-29 Examples n.5. Treatment of mice grafted with primary MB with Glabrescione B in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) with s.c. injections suppressed tumor mass compared with controls. See pages 30-32, Example n.6. Botta et al. teaches treating Hh depedent tumors such as MB; and teaches that the Hh pathway activation requires the binding of Hh ligands i.e. Shh, Ihh and Dhh to the 12-pass membrane receptor Patched (PTCH), plus additional co-receptors (see page 1, lines 10-11; page 24) i.e MB is inherently characterized by the presence of cells that express marker SHH ligand, and meets instant claim 4. 
	Botta et al. does not explicitly teach administration of glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs to a patient suffering from brain tumor such as medulloblastoma intranasally.
	Botta et al. does not explicitly teach administration of a composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally.
	Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS. Kanazawa et al. teaches drugs administered via the intranasal route are widely distributed, typically via the olfactory nerve, which is localized in the epithelial tissue of the nasal olfactory mucosa inside nasal cavity; drug transport may occur via the capillaries, lymphatics, and cerebrospinal fluid present in the nasal mucosa tissue or by excreted by the nasal mucociliary movement. A variety of substances reach the CNS after intranasal administration to rodent and humans. Thus, this “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. See page 1471, right hand column bottom para-left hand column. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; or analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs thereof to a patient suffering from brain tumor such as medulloblastoma (MB) because 1) Botta et al. disclose a method of treating hedgehog-dependent tumors, brain tumors such as medulloblastoma (MB) comprising administering glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof (compounds in pages 10-11), and 2) Botta et al. teaches pharmaceutical composition comprising the compounds therein in a pharmaceutically acceptable carrier or excipient; and Botta et al. teaches that the composition can be in form of solutions, preparations for inhalation, and 3) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs to a patient suffering from brain tumor such as medulloblastoma with reasonable expectation of success of treating brain tumor such as medulloblastoma.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs thereof to a patient suffering from brain tumor (MB) wherein brain tumor is a primary tumor or a metastasis or wherein the brain tumor is resistant to at least one medicament and/or to radiation because Botta et al. teaches treating hedgehog-dependent tumors such as medulloblastoma (brain tumor) comprising administering glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; or analogs thereof (compounds in pages 10-11). See abstract; see page 3, under Summary of Invention Formula (a); FIG. 12; claims 1-17. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs to a patient suffering from brain tumor (MB) wherein brain tumor is a primary tumor or a metastasis or wherein the brain tumor is resistant to at least one medicament and/or to radiation with reasonable expectation of success of treating brain tumor.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally because Botta et al. teaches pharmaceutical composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol and Botta et al. teaches that the composition can be in form of solutions, preparations for inhalation, and 2) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally with reasonable expectation of success of treating medulloblastoma (brain tumor).
It would have been obvious to a person of ordinary skill in the art to administer glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs thereof every two days, for at least 6 times as in instant claim 7. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or an analogue thereof every two days, for at least 6 times because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or an analogue thereof. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts of glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; or an analogue thereof employed, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art. Further, Botta et al. teaches that the compounds therein are administered to a patient in a total daily amount of, from 0.001 to 1000 mg/kg body weight daily. The determination of optimum dosages for a particular patient is well known to one skilled in the art.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain an aqueous solution of glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol and administer said aqueous composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally because Botta et al. teaches pharmaceutical composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol; Botta et al. teaches that the pharmaceutical composition can be in form of solutions, preparations for inhalation; Botta et al. teaches that the liquid preparations can be in the form of aqueous or oily suspensions or solution and can contain ethyl alcohol. and 2) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain an aqueous solution of glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol and administer said aqueous composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma intranasally with reasonable expectation of success of treating medulloblastoma (brain tumor).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize parameters such as concentration of 2-hydroxypropyl-β-cyclodextrin solution in water as in instant claim 14, and the ratio of ethanol to the solution as in instant claim 15. 
One having ordinary skill in the art at the time the invention was made would have been motivated to determine parameters such as concentration of 2-hydroxypropyl-β-cyclodextrin solution in water as in instant claim 14, and the ratio of ethanol to the solution as in instant claim 15, since the optimization of amounts of known agents in a composition, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that “experimental data in Example 2 and Figure 2 showed that intranasal and intraperitoneal administration of GlaB, at the respective concentrations of 4.4 mg/kg and 35 mg/kg, is able to significantly reduce glioma volume compared to the volume measured in mice treated with control solution (ethanol:2-hydroxypropyl-beta-cyclodextrin solution, 1 :5 v:v). This experiment demonstrates that intranasal administration of GlaB is surprisingly and unexpectedly effective at a concentration about eight times lower than the intraperitoneal concentration.” Applicant’s arguments have been considered. It is pointed out that, it is not clear from Example 2 what formulation was used for intranasal and intraperitoneal administration. Is the formulation employed for intranasal same as for intraperitoneal administration or different? The effectiveness of the intranasal administration depends on the formulation and ingredients present in the formulation and one cannot generalize that any intranasal formulation will give these results. 
Applicant argues that “Kanazawa discloses that the nose-to-brain administration of siRNAs “has the potential” and “shows promise” for treating brain tumors. However, the authors also acknowledge the limitations of this approach “... due to factors governing the stability and regulation of the uptake of siRNA into the target cells.” See page 1471, night column, lines 10-18. These uncertainties are exacerbated when one considers that the physical properties of siRNA and peptides, as are discussed in Kanazawa, are starkly different from those of the small organic molecule of the present clams.” Applicant’s arguments have been considered, but not found persuasive. Kanazawa et al. was employed for its teachings that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. Botta et al. disclose a method of treating hedgehog-dependent tumors, brain tumors such as medulloblastoma (MB) comprising administering glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof (compounds in pages 10-11). Botta et al. teaches pharmaceutical composition comprising the compounds therein in a pharmaceutically acceptable carrier or excipient; and Botta et al. teaches that the composition can be in form of solutions, preparations for inhalation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs to a patient suffering from brain tumor such as medulloblastoma with reasonable expectation of success of treating brain tumor such as medulloblastoma because 1) Botta et al. disclose a method of treating hedgehog-dependent tumors, brain tumors such as medulloblastoma (MB) comprising administering glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof (compounds in pages 10-11), and 2) Botta et al. teaches pharmaceutical composition comprising the compounds therein in a pharmaceutically acceptable carrier or excipient; and Botta et al. teaches that the composition can be in form of solutions, preparations for inhalation, and 3) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. 
Applicant argues that “Although intranasal delivery can bypass the first pass effect in the liver, nasal cytochrome P450, as well as proteases and peptidases, are also present in the nasal mucosa, and can induce a pseudo-first-pass-effect. Further, even when a drug administered nasally reaches the brain through a known pathway, bypassing the blood-brain-barrier, they do not necessarily remain effective. These substances may be taken up by cells other than the target cells or may be modified or metabolized before reaching the cellular target and lose their effectiveness.” Applicant remarks have been considered. It is pointed out that Applicant is merely presenting statements, conclusion or speculations or opinions, but fails to set fort any factual evidences. 
Applicant argues that “Kanazawa, demonstrates the efficacy of intranasally administering specifically siRNA through the use of certain micelles that comprise PEG and other components. These carriers are specific for the administration of active concentration of siRNA to reach the target cells. The teaching of Kanazawa relating to the intranasal administration of si1RNA and peptides would not be extrapolated by a person of skill in the art to the administration of small organic molecules, such as GlaB.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Kanazawa et al. was employed for its teachings that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. Botta et al. teaches pharmaceutical composition comprising the compounds therein in a pharmaceutically acceptable carrier or excipient; and Botta et al. teaches that the composition can be in form of solutions, preparations for inhalation. See page 13, bottom para. Pharmaceutical preparation for administration by inhalation can be delivered from an insufflator or a nebulizer pressurized pack. See page 14, lines 20-21. From the combination of references, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs to a patient suffering from brain tumor such as medulloblastoma with reasonable expectation of success of treating brain tumor such as medulloblastoma


2) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (WO 2014/207069, PTO-1449), in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892 as applied to Claim(s) 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16 above, and further in view of Chen et al. (Cancer Letters, 2016, 391-403, PTO-1449).
Botta et al. is applied as discussed above.
Botta et al. does not explicitly teach treating glioma comprising administration of glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof to a patient suffering glioma intranasally.
Chen et al. teaches that activation of hedgehog signaling pathway is related to tumor initiation in malignant tumors such as medulloblatoma (MB), glioblastoma (GBM). See abstract; page 391. It is taught that hedgehog signaling pathway inhibitors have in vivo efficacy against MB and GBM. See abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; or analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs thereof to a patient suffering from glioma or glioblastoma because 1) Botta et al. that the compounds therein are inhibitors of the Hedgehog pathway, and the compounds therein are highly useful in cancer therapy, in the treatment of MB and other tumors that use the Hh signal transduction pathway for proliferation and prevention and 2) Botta et al. teaches pharmaceutical composition comprising the compounds therein in a pharmaceutically acceptable carrier or excipient; and Botta et al. teaches that the composition can be in form of solutions, preparations for inhalation, 3) Chen et al. teaches that activation of hedgehog signaling pathway is related to tumor initiation in malignant tumors such as medulloblatoma (MB), glioblastoma (GBM); Chen et al. teaches that hedgehog signaling pathway inhibitors have in vivo efficacy against MB and GBM, and 4) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs to a patient suffering from glioma or glioblastoma with reasonable expectation of success of treating glioma or glioblastoma.

Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive as discussed above, under first rejection.


3) Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (WO 2014/207069, PTO-1449), in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892 as applied to Claim(s) 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16 above, and further in view of Lam et al. (US 2011/0286915, PTO-892).
Botta et al., and Kanazawa et al. are applied as discussed above.
Botta et al. do not teach composition comprising glabrescione B and a conjugate of PEG and cholane as the excipient or diluent; and administration of said composition intranasally to treat medulloblastoma.
Lam et al. teaches nanocarriers comprising PEG and oligo-cholic acids which can self-assemble under aqueous conditions to form core-shell cholane-PEG structures that can carry hydrophobic drug in the hydrophobic interior i.e nanocarriers are used for drug delivery for hydrophobic drugs. See para [0006]; [0080]; Figure 33. The drugs therein can be anti-cancer drugs. See para [0088]-[0091]. It is taught that the nanocarriers can be administered to treat carcinomas, gliomas. See para [0103]. Pharmaceutical composition employing the nanocarriers therein can be administered preferably nasally such as via inhalation. See page 9, para [0115]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a conjugate of PEG-cholane with a molar ratio such as 1 :1 and employ said conjugate as a carrier in the composition comprising glabrescione B because Lam et al. teaches method of making nanocarriers comprising PEG and cholic acids which can self-assemble under aqueous conditions to form core-shell cholane-PEG structures.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising glabrescione B; and conjugate of PEG and cholane in 1: 1 molar ratio as the excipient or diluent and administer said composition to a subject suffering from medulloblastoma (brain tumor) intranasally because 1) Botta et al. teaches pharmaceutical composition comprising glabrescione B (instant compound of formula (1)) in a carrier for treating medulloblastoma (brain tumor); Botta et al. teaches that the composition can be in form of solutions, preparations for inhalation, 2) Lam et al. teaches nanocarriers comprising PEG and oligo-cholic acids which can self-assemble under aqueous conditions to form core-shell cholane-PEG structures that can carry drug such as anti-cancer drugs in the hydrophobic interior i.e nanocarriers are used for drug delivery for anti-cancer drugs; It is taught that the nanocarriers can be administered to treat carcinomas, gliomas, and 3) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain a composition comprising glabrescione B and conjugate of PEG and cholane (1 : 1 molar ratio) as the excipient or diluent and administer said composition to a subject suffering from medulloblastoma (brain tumor) intranasally with reasonable expectation of success of treating medulloblastoma (brain tumor).
Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive as discussed above.


4) Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingallina et al. (Nanomedicine, 2017, pages 711-728, PTO-1449), and further in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892).  
Ingallina et al. teaches glabrescione B (GlaB) nanocapsules (NC) for treating hedgehog-dependent tumor therapy such as glioma, medulloblastoma (MB). See abstract; page 711; page 718 for in vitro cytotoxicity of GlaB on glioma and glioblastoma-derived neural stem cells. Ingallina et al. teaches ability of GlaB against MB by subcutaneous injection, using a solution of GlaB prepared in cyclodextrin/ethanol (2-hydroxypropyl-β-cyclodextrin:ethanol (3:1)) significantly suppressed the tumor mass compared to control. See page 711, left hand para-page 712 right hand para. Ingallina et al. teaches nanotechnology based drug delivery system GlaB-loaded oil-cored polymeric NCs to improve water solubility so that it targets hedgehog-dependent cancer cells in vitro and in vivo. See page 712, right hand column, paras 2, 3. Formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium were prepared. See page 717, para 2, under Formulation.
	Ingallina et al. does not explicitly teach administration of a composition comprising NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a subject suffering from medulloblastoma (brain tumor) intranasally.
	Ingallina et al. does not explicitly teach administration of a composition comprising NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a subject suffering from glioma or glioblastoma (brain tumor) intranasally.
	Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS. Kanazawa et al. teaches drugs administered via the intranasal route are widely distributed, typically via the olfactory nerve, which is localized in the epithelial tissue of the nasal olfactory mucosa inside nasal cavity. A variety of substances reach the CNS after intranasal administration to rodent and humans. Thus, this “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. See page 1471, right hand column bottom para-left hand column. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally because Ingallina et al. teaches that subcutaneous injection of a solution of GlaB prepared in cyclodextrin/ethanol (2-hydroxypropyl-β-cyclodextrin:ethanol (3:1)) significantly suppressed the tumor mass compared to control, and 2) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally with reasonable expectation of success of treating medulloblastoma (brain tumor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a patient suffering from medulloblastoma (brain tumor)  or a patient suffering from glioma because 1) Ingallina et al. teaches glabrescione B (GlaB) nanocapsules (NC) for treating hedgehog-dependent tumor therapy such as glioma, medulloblastoma (MB); Ingallina teaches formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium, and 2) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a patient suffering from medulloblastoma (brain tumor) or a patient suffering from glioma with reasonable expectation of success of treating medulloblastoma (brain tumor) or treating glioma.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a patient suffering from brain tumor wherein brain tumor is a primary tumor or a metastasis or wherein the brain tumor is resistant to at least one medicament and/or to radiation because 1) Ingallina et al. teaches glabrescione B (GlaB) nanocapsules (NC) for treating hedgehog-dependent tumor therapy such as glioma, medulloblastoma (MB); Ingallina teaches formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium, and 2) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a patient suffering from brain tumor wherein brain tumor is a primary tumor or a metastasis or wherein the brain tumor is resistant to at least one medicament and/or to radiation with reasonable expectation of success of treating brain tumor.
It would have been obvious to a person of ordinary skill in the art to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium every two days, for at least 6 times. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium every two days, for at least 6 times because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of glabrescione B (instant compound of formula (1)). One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts of glabrescione B (instant compound of formula (1)) employed, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer another therapeutic agent such as an anticancer agent in combination with a composition comprising glabrescione B with reasonable expectation of success of treating glioma with at least additive therapeutic effect.
	Note: MB is inherently characterized by the presence of cells that express marker SHH ligand, and meets instant claim 4. See Botta et al. reference used above.

Response to Arguments
Applicant's arguments regarding Kanazawa et al. filed on 06/22/2022 have been fully considered but they are not persuasive as discussed above under first rejection.
Applicant did not provide any arguments regarding the Ingallina et al. (Nanomedicine, 2017, pages 711-728, PTO-1449) reference employed above.


Prior Art made of Record:
US 20110144281 A1; polymers having cholane core, and drugs;
Trends in Pharmacological Sciences, 2015, Infante et al., PTO-1449: Targeting GLI factors to inhibit the Hedgehog pathway, Instant compound GlaB, MB cells, BCC cells; page 551, Table 1.
Fabrizio Manetti et al., 2016, PTO-1449; Evaluation of WO2014207069: Multitarget Hedgehog pathway inhibitors and uses thereof; instant compound. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627